Appleton, C. J.
This is an action for supplies furnished for the support of Frank P. Staples.
The pauper was born at the house of his grandfather in Garland, the 11th October, 1852.
The father, Samuel V. Staples, testifies that about a week after the birth of his son he went to sea and was absent about six weeks; that on his return his wife had left and that he did not know where she had gone; that the child remained in the grandfather’s family ; that he gave the boy to his grandfather; that he told him he should never claim him again ; that the boy remained in the grandfather’s family till his death and that he did nothing for him considering him as' belonging to the grandfather, who took the whole care and charge of him.
The father was a wandering, shiftless man, who' had no home. The mother never lived with her husband, having been shortly after the birth of the pauper'convicted of adultery and sentenced to the state’s prison.
The evidence shows an emancipation. The pauper when an infant was given to the grandfather and since that time the father has exercised no control over and had no care of his child. Portland v. New Gloucester, 16 Maine, 427. Lowell v. Newport, 66 Maine, 78.
The emancipated child ceases to follow any settlement acquired by the father after such emancipation.
The settlement of the father of the pauper at the time when he became of age is shown to be in the defendant town. The evidence fails to show where the father’s settlement was at the date *355of the pauper’s emancipation. Consequently, the liability of the defendant town is not established.

Plaintiffs nonsuit.

Barrows, Danforth, Yirgin, Peters and Symonds, JJ., concurred.